DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office Action is a response to applicant’s arguments and amendment filed 12/09/2021. Claims 1, 3, 10, 13 and 15 are amended. Claims 2, 4, 11-12, 14 and 16 are cancelled. Claims 22-25 are new. Claims 1, 3, 5-10, 13, 15 and 17-25 are currently pending.
The rejection of claim 14 under 35 U.S.C. 112(b) has been withdrawn due to applicant’s cancellation of the claim.
Response to Arguments
Applicant’s arguments, see Remarks, filed 12/09/2021, with respect to the rejection(s) of claim(s) 1-4, 6-11, 13-16 and 18-21 under 35 U.S.C. 102(a)(1) as being anticipated by Criscuolo; and claims 5 and 17 under 35 U.S.C. 103 as being unpatentable over Criscuolo in view of Piccagli, have been fully considered and are persuasive, in combination with the amendments to the claims.  Therefore, the rejection has been withdrawn.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Justin Ripley on 02/07/2022.


In the claims:
In claim 10, lines 2-5, the following phrase has been deleted:
“directing a dissection balloon through tissue of a patient to a position within the patient, the dissection balloon extending from a distal portion of an elongate shaft and including a guide member received within and extending a length of the dissection balloon when the dissection balloon is in a deflated condition”
And replaced with the following limitation:
–directing a dissection balloon through tissue of a patient to a first position within the patient, the dissection balloon having a deflated condition in which the dissection balloon extends distally from a distal portion of an elongate shaft and including a guide member received within and extending a length of the dissection balloon when the dissection balloon is in the deflated condition –.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
	The closest prior art of record, US 2014/0277069 A1 to Bhagchandani, discloses a variable length balloon inflating from a proximal end to a distal end, but fails to disclose the balloon having a deflated condition in which the balloon extends distally from a distal portion of an elongate shaft, and it would not have been obvious to one of ordinary skill to modify the device as claimed, since Bhagchandani discloses the balloon working in conjunction with the shaft to inflate the balloon appropriately via stricture mechanisms.
	Regarding base claim 1, the closest prior art of record cited fails to teach, suggest or render obvious the combination of features claimed, specifically a balloon dissector assembly comprising: a balloon dissector including: an elongate shaft defining a longitudinal axis, a handle disposed on a proximal portion of the shaft, a dissection balloon supported on a distal portion of the shaft and having 
	Regarding base claim 10, the closest prior art of record fails to teach, suggest or render obvious the combination of features claimed, specifically a method for separating tissue, the method comprising: directing a dissection balloon through tissue of a patient to a first position, the balloon having a deflated condition in which the balloon extends distally from a distal portion of an elongate shaft and including a guide member received within and extending a length of the balloon when the balloon is in the deflated condition; and providing inflation fluid to the balloon to inflate the balloon progressively along the longitudinal axis of the balloon from a proximal end to a distal end of the balloon.
	Regarding base claim 13, the closest prior art of record cited fails to teach, suggest or render obvious the combination of features claimed, specifically a balloon dissector assembly comprising: a balloon dissector including, an elongate shaft, a guide member extending through the shaft, a handle disposed on a proximal portion of the shaft, and a dissection balloon supported on a distal portion of the shaft and about the guide member, the balloon having proximal and distal ends, the balloon having a deflated condition in which the balloon extends distally from the distal portion of the shaft, an inflated condition, and a plurality of intermediate conditions in which the balloon transitions from the deflated condition to the inflated condition progressively along a length of the balloon from the proximal end to the distal end.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIGID K BYRD whose telephone number is (571)272-7698. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571)-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIGID K BYRD/Examiner, Art Unit 3771